
	
		II
		112th CONGRESS
		2d Session
		S. 3437
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Natural Gas Act to provide assistance to
		  States to carry out initiatives to promote the use of natural gas as a
		  transportation fuel and public and private investment in natural gas vehicles
		  and transportation infrastructure.
	
	
		1.Short
			 titleThis Act may be cited as
			 the State Natural Gas Act of
			 2012.
		2.Grants to States
			 to promote natural gas use in transportationThe Natural Gas Act (15 U.S.C. 717 et seq.)
			 is amended—
			(1)by redesignating sections 25 and 26 (15
			 U.S.C. 717v, 717w) as sections 26 and 27, respectively; and
			(2)by inserting
			 after section 24 (15 U.S.C. 717u) the following:
				
					25.Grants to States to promote natural gas use
				in transportation
						(a)PurposesThe purposes of this section are—
							(1)to provide
				assistance to States to carry out initiatives to promote—
								(A)the use of
				natural gas as a transportation fuel; and
								(B)public and
				private investment in natural gas vehicles and transportation infrastructure;
				and
								(2)to recognize that
				each State is different and initiatives are most effective when the initiatives
				are structured to meet the specific needs and challenges of an individual
				State.
							(b)GrantsThe
				Secretary of Energy (referred to in this section as the
				Secretary) shall make grants available to States to
				independently carry out initiatives within the States to promote the purposes
				of this section.
						(c)EligibilityA
				State shall be eligible to receive a grant under this section if—
							(1)the State submits
				an application to the Secretary at such time, in such form, and containing such
				information as the Secretary may prescribe, including a plan for initiatives to
				be carried out using the grant; and
							(2)the
				Secretary—
								(A)determines that
				the application and plan of the State promote the purposes of this section;
				and
								(B)approves the
				application.
								(d)Minimum
				amountSubject to the availability of funds under subsection (f),
				the minimum amount of a grant provided to a State that submits an application
				that is approved by the Secretary under this section shall be
				$1,000,000.
						(e)Additional
				amountsSubject to the availability of funds under subsection
				(f), in addition to the minimum amount that is provided under subsection (d),
				the Secretary shall increase the amount of grants available to eligible States
				to reflect the potential of applications and plans of the States to promote the
				purposes of this section (as determined by the Secretary), taking into
				consideration—
							(1)the relative
				amount of public and private funds that are likely to be leveraged by
				initiatives described in the plan of the State;
							(2)the degree that
				initiatives will support a need that is unlikely to be met by the private
				sector absent grant program funding;
							(3)the degree that
				initiatives will act as a bridge to private investment and sustainable market
				conditions; and
							(4)the amount of
				funds invested in public and private investment in States in natural gas
				transportation and infrastructure.
							(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $500,000,000 for each of fiscal years 2013 through
				2022.
						.
			
